Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 20
b.	Pending: 1-20
Claims 1, 7 and 20 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Ha et al. (US 9619327).

Regarding independent claim 1, Li discloses a data processing system (Figs. 1-13) comprising: 
a host (Fig. 11 shows host 1106, host interface 1114. Fig. 13 shows Rank Modulation (RM) controller 1304. Together they form a host) configured to generate a first encoded data item encoded based on a hamming code ([0098]-[0099] describes  codewords are received from a source over an information channel according to a rank modulation scheme. Rank Modulation (RM) controller 1304 that stores and retrieves information values 1306. The RM controller 1304 includes an encoder and decoder 1308 for encoding data values into codewords and decoding codewords into data values); and 
a memory system comprising a controller (Figs. 11, 12 shows memory controller 1104 and a memory system 1108) configured to receive the first encoded data item and a write request transmitted from the host (Fig. 11 shows host 1106  and [0098] describes  codewords are received from a source over an information channel according to a rank modulation scheme and are decoded into their corresponding data values and provided to a destination, such as a memory or a processor),
wherein the controller is further configured to: 
store the first encoded data item in a write buffer (Fig. 11 and [0086] describes memory controller 1104 also includes a data buffer 1117 in which data values may be temporarily stored for transmission over the data channel controller between the memory 1102 and the host 1106); 
decode the first encoded data item stored in the write buffer based on the hamming code to detect and correct a first error in the first encoded data item to obtain a first error-corrected data item (Fig. 11 and [0086] describes that ECC block 1118 may comprise data and program code to perform error correction operations for rank modulation code); 
encode the first error-corrected data item based on an error correction code to generate a second encoded data item (Fig. 11 and [0086] describes ECC block 1118 may contain parameters for the error correction code to be used for the memory 1102, such as programmed operations for translating between received symbols and error-corrected symbols, or the ECC block may contain lookup tables for codewords or other data, or the like); and 
transmit the second encoded data item to program the second encoded data item in a non-volatile memory device (Fig. 11 and [0086] describes memory controller 1104 operates under control of a microcontroller 1110, which manages communications with the memory 1102 via a memory interface 1112 and manages communications with the host device via a host interface 1114. Thus, the memory controller supervises data transfers from the host 1106 to the memory 1102 and from the memory 1102 to the host 1106),
Li is silent about a first encoded data item being encoded based on a hamming code,
However, Ha teaches the first encoded data item being encoded based on a hamming code (col:14; line:38-46 describes that error correction code decoder may use the concatenated BCH code, the hamming code, and the Reed-Solomon code).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ha to Li such that a first encoded data item being encoded based on a hamming code in order to provide flash memory system which will perform a plurality of syndrome calculations, and thus error-correct the error bits efficiently as taught by Ha (col:7; line:30-34).

Regarding claim 3, Li and Ha together disclose all the elements of claim 1 as above and through Li further the controller is further configured to: receive a read request from the host; read the second encoded data item programmed in the non-volatile memory device; decode the second encoded data item based on the error correction code to detect and correct a second error in the second encoded data item to obtain a second error-corrected data item; encode the second error-corrected data item based on the hamming code to generate a first encoded read data item; store the first encoded read data item in a read buffer; and transmit the first encoded read data item, as a response for the read request, to the host ([0015] describes the system reads the data from the physical location based on the offset and the length by: the system reads data from a physical unit associated with the physical location based on the offset to obtain a full unit of data, wherein the full unit of data includes the stored first file and at least the second file and the corresponding parity bits; the system decodes, based on the error correction code, the full unit of data to obtain ECC-decoded data; the system identifies, in the obtained ECC-decoded data, the first file based on a pre-amble and a post-amble stored as part of the first file; the system drops a remaining portion of the full unit of data; and the system returns, to a requesting host, the identified first file).

Regarding claim 4, Li and Ha together disclose all the elements of claim 3 as above and through Li further the second error includes an error occurring in the non-volatile memory device ([0069] describes error correction during read operation).

Claims 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Ha et al. (US 9619327) and Paleologu et al. (BR 112014005623).

Regarding claim 2, Li and Ha together disclose all the elements of claim 1 as above and through Li further the first error includes: an error occurring in a data communication between the host and the controller ([0086] describes that memory controller 1104 operates under control of a microcontroller 1110, which manages communications with the memory 1102 via a memory interface 1112 and manages communications with the host device via a host interface 1114. Thus, the memory controller supervises data transfers from the host 1106 to the memory 1102 and from the memory 1102 to the host 1106); and 
Neither Li nor Ha discloses an error occurring while the first encoded data item is temporarily stored in the write buffer.
However Paleologu teaches an error occurring while the first encoded data item is temporarily stored in the write buffer ([005] describes many sources of failure can interrupt the storage process, such as loss of power, a hardware failure, a software crash, or an unanticipated removal of a storage device from the array. If such failures arise at the time after storing a dataset and before storing the verifier, then a verifier error can arise later during a read that threatens confidence in the accuracy of the data. In addition to the data being actively written by the storage device(s), a failure can also interrupt other writes that have not been completed, such as data stored in a temporary write storage memory and programmed for imminent writing).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that an error occurring while the first encoded data item is temporarily stored in the write buffer in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Regarding claim 5, Li and Ha together disclose all the elements of claim 1 as above but they do not disclose the error correction code includes the hamming code.
However Paleologu teaches the error correction code includes the hamming code ([0064] describes an error correction checksum, such as a Hamming code, which enables a determination of the correct data, or a repair technique applied to a binary object which enables a correction of formatting inconsistencies and can restore or reduce data loss).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that the first encoded data item being encoded based on a hamming code in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Regarding claim 6, Li and Ha together disclose all the elements of claim 1 as above but they do not disclose the error correction code includes the hamming code and a checksum.
However Paleologu teaches the error correction code includes the hamming code and a checksum ([0064] describes an error correction checksum, such as a Hamming code, which enables a determination of the correct data, or a repair technique applied to a binary object which enables a correction of formatting inconsistencies and can restore or reduce data loss).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that the error correction code includes the hamming code and a checksum in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Paleologu et al. (BR 112014005623).

Regarding independent claim 7, Li discloses a memory system (Figs. 1-13) comprising: 
a memory device including non-volatile memory cells (Fig. 11 shows memory 1102); and 
a controller, including a volatile memory device, configured to control the memory device (Fig. 11 shows memory controller 1104 with data buffer 1117), wherein the controller is further configured to: 
receive a data packet including a data item and a first error correction parity corresponding to the data item, the data packet transmitted from a host coupled to the memory system via a data transmission channel (Fig. 11 shows host 1106 and [0098] describes codewords are received from a source over an information channel according to a rank modulation scheme and are decoded into their corresponding data values and provided to a destination, such as a memory or a processor. This constitutes a data packet); 
store the data packet in the volatile memory device (Fig. 11 and [0086] describes memory controller 1104 also includes a data buffer 1117 in which data values may be temporarily stored for transmission over the data channel controller between the memory 1102 and the host 1106); and 
decode the data packet based on the first error correction parity to detect and correct a first error in the data packet, occurring in the data transmission channel (Fig. 11 and [0086] describes that ECC block 1118 may comprise data and program code to perform error correction operations for rank modulation code), and 
Li is silent about a second error in the data packet occurring in the volatile memory device.
However, Paleologu teaches a second error in the data packet occurring in the volatile memory device ([005] describes many sources of failure can interrupt the storage process, such as loss of power, a hardware failure, a software crash, or an unanticipated removal of a storage device from the array. If such failures arise at the time after storing a dataset and before storing the verifier, then a verifier error can arise later during a read that threatens confidence in the accuracy of the data. In addition to the data being actively written by the storage device(s), a failure can also interrupt other writes that have not been completed, such as data stored in a temporary write storage memory and programmed for imminent writing).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to Li such that a second error in the data packet occurring in the volatile memory device in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Regarding claim 8, Li and Paleologu together disclose all the elements of claim 7 as above and through Li further the controller performs a data communication with the host via the data transmission channel according to a preset protocol ([0086] and [0094] describes communications over a network (e.g., the communications network 1255) such as the DNS, TCP/IP, UDP/IP, and HTTP/HTTPS protocols, and the like. In alternative embodiments, other communications software and transfer protocols may also be used, for example IPX, or the like); and 
the first error includes a bit flip occurring in the data packet while the data packet is transmitted and received via the data transmission channel ([0100] describes information values 1306 comprise the means for physically representing data comprising the data values and codewords. Alternatively, the information values 1306 may represent features of a transmitted signal, such as signal frequency, magnitude, or duration, such that the cells or bins are defined by the signal features and determine a permutation of the rank modulation code).

Regarding claim 9, Li and Paleologu together disclose all the elements of claim 7 as above and through Paleologu further the second error includes a bit flip generated by an operation or a structure of the volatile memory device ([005] describes many sources of failure can interrupt the storage process, such as loss of power, a hardware failure, a software crash, or an unanticipated removal of a storage device from the array. If such failures arise at the time after storing a dataset and before storing the verifier, then a verifier error can arise later during a read that threatens confidence in the accuracy of the data. In addition to the data being actively written by the storage device(s), a failure can also interrupt other writes that have not been completed, such as data stored in a temporary write storage memory and programmed for imminent writing).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that the second error includes a bit flip generated by an operation or a structure of the volatile memory device in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Regarding claim 10, Li and Paleologu together disclose all the elements of claim 7 as above and through Paleologu further the first error correction parity is generated by an encoding process based on a hamming code ([0064] describes an error correction checksum, such as a Hamming code, which enables a determination of the correct data, or a repair technique applied to a binary object which enables a correction of formatting inconsistencies and can restore or reduce data loss).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that the first error correction parity is generated by an encoding process based on a hamming code in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Regarding claim 11, Li and Paleologu together disclose all the elements of claim 7 as above and through Paleologu further the controller is further configured to: encode an error-corrected data item of which the first and second errors are corrected based on an error correction code to generate a second error correction parity (Fig. 11 and [0086] describes ECC block 1118 may contain parameters for the error correction code to be used for the memory 1102, such as programmed operations for translating between received symbols and error-corrected symbols, or the ECC block may contain lookup tables for codewords or other data, or the like); and 
transmit an encoded data item including the second error correction parity to the memory device (Fig. 11 and [0086] describes memory controller 1104 operates under control of a microcontroller 1110, which manages communications with the memory 1102 via a memory interface 1112 and manages communications with the host device via a host interface 1114. Thus, the memory controller supervises data transfers from the host 1106 to the memory 1102 and from the memory 1102 to the host 1106).
Regarding claim 12, Li and Paleologu together disclose all the elements of claim 11 as above and through Paleologu further the error correction code includes a hamming code ([0064] describes an error correction checksum, such as a Hamming code, which enables a determination of the correct data, or a repair technique applied to a binary object which enables a correction of formatting inconsistencies and can restore or reduce data loss).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Paleologu to modified Li such that the error correction code includes a hamming code in order to detect the consistency of the dataset through a verification process as taught by Paleologu ([006]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Paleologu et al. (BR 112014005623) and Lu (US 20200034233).

Regarding claim 13, Li and Paleologu together disclose all the elements of claim 11 as above but they do not disclose the controller is further configured to: read the encoded data item in response to a read request input from the host; and decode the encoded data item based on the error correction code to detect and correct a third error in the encoded data item.
However Lu teaches the controller is further configured to: read the encoded data item in response to a read request input from the host; and decode the encoded data item based on the error correction code to detect and correct a third error in the encoded data item (claim 7 recites in response to a request from a host: reading, while in the long term data retention state, a portion of the second encoded data, decoding the portion of the second encoded data to obtain decoded data, and sending the decoded data to the host).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lu to modified Li such that the controller is further configured to: read the encoded data item in response to a read request input from the host; and decode the encoded data item based on the error correction code to detect and correct a third error in the encoded data item in order to provide system and method for improving the data retention characteristics of a storage system using flash memory as taught by Lu ([0002]).

Regarding claim 14, Li, Paleologu and Lu together disclose all the elements of claim 13 as above and through Lu further the third error includes an operation or a structure of the memory device ([0015] describes applying error correction code during reading operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lu to modified Li such that the third error includes an operation or a structure of the memory device in order to provide system and method for improving the data retention characteristics of a storage system using flash memory as taught by Lu ([0002]).

Regarding claim 15, Li, Paleologu and Lu together disclose all the elements of claim 13 as above and through Lu further the controller is further configured to: encode an error-corrected data item to generate the first error correction parity, the error-corrected data item being obtained after decoding the encoded data item in response to the read request; and transmit the error-corrected data item along with the first error correction parity to the host (claim 7 recites in response to a request from a host: reading, while in the long term data retention state, a portion of the second encoded data, decoding the portion of the second encoded data to obtain decoded data, and sending the decoded data to the host).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lu to modified Li such that the controller is further configured to: encode an error-corrected data item to generate the first error correction parity, the error-corrected data item being obtained after decoding the encoded data item in response to the read request; and transmit the error-corrected data item along with the first error correction parity to the host in order to provide system and method for improving the data retention characteristics of a storage system using flash memory as taught by Lu ([0002]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Paleologu et al. (BR 112014005623) and Dong (CN 102567134 B).

Regarding claim 16, Li and Paleologu together disclose all the elements of claim 7 as above and through Li further the controller (Fig. 11 shows memory controller 1104) is further configured to: 
Further Dong teaches decode the data packet including the first error correction parity, input from the host, to detect and correct the first error in the data packet; encode a first error-corrected data item, in which the first error is corrected based on a first error correction code, to generate a second encoded data item; store the second encoded data item in a buffer of the volatile memory device; and decode the second encoded data item to detect and correct a second error in the second encoded data item (Figs. 1-5 and [0062] along with claim 9 describes error correction code encoder 500 includes first encoding unit 502 and second encoding unit 504. Wherein the first encoding unit 502 corresponds to the first encoding unit 152, the second coding unit 504 corresponds to the second encoding unit 154. The device, when executing data writing operation, error correction code encoder 500 must be generated corresponding to the two layer error correction parity data. As shown in FIG. 5, for executing data writing operation, a DMA controller (DMA controller) firstly taking an original message data from DRAM (not shown), and thereafter, taking out the original message data is stored in the storage unit (the storage unit may correspond to the storage unit 140 in FIG. 1, also can be other storage unit) and sent to the error correction code encoder 500 in the first coding unit 502 respectively calculates the corresponding fault number is 6-bit error correction code and fault number is 36 bit error correction code of the first parity data and the second parity data in the second encoding unit 504. then the two same bit data calculated together with the stored original message data storage unit through memory controller such as advanced type flash memory controller (Advanced Nand Flash Controller) written in the specific memory unit. in some embodiments, error correction code encoder 500 may also according to data written in the original message, the first parity data and the second parity data, generating an encoded data (as shown in FIG. 4), then the generated encoded data is written into the corresponding memory cell).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Dong to modified Li such that decode the data packet including the first error correction parity, input from the host, to detect and correct the first error in the data packet; encode a first error-corrected data item, in which the first error is corrected based on a first error correction code, to generate a second encoded data item; store the second encoded data item in a buffer of the volatile memory device; and decode the second encoded data item to detect and correct a second error in the second encoded data item in order to provide error checking and correcting system of memory module with two layers of error correction structure to effectively reduce the hardware cost under the requirement of maintaining system efficiency as taught by Dong ([0066]).

Regarding claim 17, Li, Paleologu and Dong together disclose all the elements of claim 16 as above and through Dong further the controller is further configured to encode a second error-corrected data item based on a second error correction code to transmit an encoded data item to the memory device (Figs. 1-5 and [0062]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Dong to modified Li such that the controller is further configured to encode a second error-corrected data item based on a second error correction code to transmit an encoded data item to the memory device in order to provide error checking and correcting system of memory module with two layers of error correction structure to effectively reduce the hardware cost under the requirement of maintaining system efficiency as taught by Dong ([0066]).

Regarding claim 18, Li and Paleologu together disclose all the elements of claim 7 as above and through Dong further the controller is further configured to: decode the data packet including the first error correction parity, input from the host, to detect and correct the first error in the data packet; encode a first error-corrected data item in which the first error is corrected based on a first error correction code to generate the second encoded data item including the data item and a parity item; and transmit the data item and the parity item to the memory device separately; and wherein the memory device is configured to decode the data item and the parity item based on the first error correction code to detect and correct the second error in the second encoded data, and to store the data item in the non-volatile memory cells (Figs. 1-5 and [0062]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Dong to modified Li such that the controller is further configured to: decode the data packet including the first error correction parity, input from the host, to detect and correct the first error in the data packet; encode a first error-corrected data item in which the first error is corrected based on a first error correction code to generate the second encoded data item including the data item and a parity item; and transmit the data item and the parity item to the memory device separately; and wherein the memory device is configured to decode the data item and the parity item based on the first error correction code to detect and correct the second error in the second encoded data, and to store the data item in the non-volatile memory cells in order to provide error checking and correcting system of memory module with two layers of error correction structure to effectively reduce the hardware cost under the requirement of maintaining system efficiency as taught by Dong ([0066]).

Regarding claim 19, Li, Paleologu and Dong together disclose all the elements of claim 18 as above and through Dong further the memory device includes: a data buffer configured to store the data item; and a parity buffer configured to store a parity item generated based on the first error correction code (Claims 1 and 7 describes two layered parity).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Dong to modified Li such that the memory device includes: a data buffer configured to store the data item; and a parity buffer configured to store a parity item generated based on the first error correction code in order to provide error checking and correcting system of memory module with two layers of error correction structure to effectively reduce the hardware cost under the requirement of maintaining system efficiency as taught by Dong ([0066]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170110199) in view of Dong et al. (CN 102567134 B).

Regarding independent claim 20, Li discloses a method for operating a memory system (Figs. 1-13), the method comprising: 
receiving a data packet including a data item and a first error correction parity corresponding to the data item, the data packet transmitted from a host coupled to the memory system via a data transmission channel (Fig. 11 shows host 1106 and [0098] describes  codewords are received from a source over an information channel according to a rank modulation scheme and are decoded into their corresponding data values and provided to a destination, such as a memory or a processor. This constitutes a data packet); 
storing the data packet in a volatile memory device (Fig. 11 and [0086] describes memory controller 1104 also includes a data buffer 1117 in which data values may be temporarily stored for transmission over the data channel controller between the memory 1102 and the host 1106); and 
Further Dong teaches decoding the data packet based on the first error correction parity to detect and correct a first error occurring in the data transmission channel and a second error occurring in the volatile memory device (Figs. 1-5 and [0047], [0050] and claims 1, 2, 9 describes first coding and second coding, generated according to the data corresponding to the first method and the second method of a first parity data (parity data) and a second parity data, then according to the data, the first parity data and the second parity data. generating a coding data and finally writes the encoded data to the memory unit 210). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Dong to Li such that decoding the data packet based on the first error correction parity to detect and correct a first error occurring in the data transmission channel and a second error occurring in the volatile memory device in order to provide error checking and correcting system of memory module with two layers of error correction structure to effectively reduce the hardware cost under the requirement of maintaining system efficiency as taught by Dong ([0066]).

Response to Arguments
Applicant's arguments filed on 9/9/2022 with respect to independent claim 1 have been fully considered but are moot, because the new ground of rejection rely on new sections of previously used references. 
Primary reference Li in Fig. 11 and [0085] describes  that the memory 1102 and memory controller 1104 together comprise a data storage device 1108 that may be external to the host device or may be integrated with the host device into a single component or system. That means the placement of various components can be altered. [0036] describes Flash characterization and error mitigation methods were implemented as software on host PC, and communicated with the tester via a USB interface. [0088] describes the host device 1106 may comprise a conventional computer apparatus. A conventional computer apparatus also may carry out the operations described herein and depicted in FIG. 10. FIG. 12 is a block diagram of a computer apparatus 1200 sufficient to perform as a host device and sufficient to perform the operations described herein and depicted in FIG. 10. Fig. 13 shows Rank Modulation (RM) controller 1304. Blocks 1106, 1114 and 1304 together form a host.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/30/2022